OPINION OF THE COURT
Memorandum.
Order affirmed, with costs.
On the record before us there is no predicate for punitive damages as a matter of law. Even assuming that the security *878supervisor’s failure to inspect the counter was relevant to the false imprisonment cause of action, under the circumstances here, while his conduct could be found to be careless, it did not rise to the level of wantonness or maliciousness (cf. Walker v Sheldon, 10 NY2d 401, 404 [Fuld, J.]). And, since the evidence was insufficient to support plaintiffs claim for exemplary damages against all three employees through which the store acted, a fortiori there was no basis for recovery of such damages against their employer (see Walker v Lord & Taylor, 236 App Div 111; 10 Encyclopedia New York Law, Damages, § 831, p 346).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.